MANDATE

                         The Fourteenth Court of Appeals
                                        NO. 14-14-00478-CV

Brazos Presbyterian Homes, Inc. d/b/a Appealed from the 152nd District Court
The Hallmark, Appellant               of Harris County. (Tr. Ct. No. 2013-
v.                                    65993). Opinion delivered Per Curiam.
August     Schumacher     Lander,   as
Independent Executor of the Estate of
Betty S. Lander, Deceased, Appellee
TO THE 152ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
      Before our Court of Appeals on April 21, 2015, the cause upon appeal to revise or reverse your
judgment was determined. Our Court of Appeals made its order in these words:
       Today the Court heard the parties’ joint motion to dismiss the appeal from the order signed by
the court below on May 30, 2014. Having considered the motion and found it meritorious, we order the
appeal DISMISSED.
       We order this Court’s Majority and Concurring Memorandum Opinions issued February 10,
2015, WITHDRAWN. We VACATE this Court’s judgment issued February 10, 2015, and issue this
substitute judgment in its place.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this behalf
and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of Appeals,
with the Seal thereof affixed, at the City of Houston, April 24, 2015.